DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in grounds of the new rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (EP 1011115A1) in view of Yoon et al. (US 2016/0163442).
Regarding claim 1, Kang et al. (figure 5, para 0020 and para 0035-0036) discloses a body in which a plurality of insulating layers (110-120) having a plurality of see figure 5); wherein the body further includes a through-hole (160), at least one portion of an inner surface of the plurality of coil patterns (126 and 142) extending in the stacking direction is exposed through the through-hole and at least another portion of the inner surface of the plurality of coil patterns extending in the stacking direction is unexposed through the through-hole (Note: see figure 5 disclosing an inner surface of the coil patterns 126 and 142 and at least another portion of the inner surface of the of coil patterns 126 and 142  extending in the stacking direction is unexposed through the through-hole).
Kang et al. (para 0021-0022) discloses wherein the coil patterns are connected to terminal members/end caps but does not expressly first and second external electrodes disposed on an exterior surface of the body,
Yoon et al. (figure 1 and para 0021) discloses first and second external electrodes (81/82) disposed on an exterior surface of the body.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design first and second external electrodes disposed on an exterior surface of the body as taught by Yoon et al. to the inductive device of Yosui so to allow for the capability of other electronic components to be connected to the inductive device and also improving the stability of the inductive device.
Regarding claim 3, Yoon et al. (para 0030) discloses wherein the plurality of coil patterns include silver (Ag).
claim 5, Kang et al.(figure 5) discloses wherein the plurality of coil patterns are stacked in parallel with respect to a mounting surface of a board.

2.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (EP 1011115A1) in view of Yoon et al. (US 2016/0163442) in further view of Yosui (US 2016/0293322)
Regarding claim 4, Yosui (figures 1-19 and para 0042-0064) discloses all the limitations as noted above but does not expressly discloses wherein the through-hole has a polygonal shape.
Yosui (figure 19 and para 0064) discloses wherein the through-hole has a polygonal shape.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the through-hole has a polygonal shape as taught by Yosui to the inductive device of Kang et al. so as to improve thermal dissipation thereby preventing the inductive device from overheating. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915.  The examiner can normally be reached on M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/RONALD HINSON/Primary Examiner, Art Unit 2837